On rehearing the following opinion was filed January-8, 1895:
Montgomery, J.
This case was heard with the case of Attorney General v. Glaser, ante, 405, and depends upon the same state of facts, except that the respondent in the present case was shown, on the recount of votes had under Act No. 208, Laws of 1887, to have had a majority of 15:, *417and á re-examination of the votes upon the basis of tbe opinion in Attorney General v. Glaser shows that the respondent, Tasker, was duly elected by a majority of not less than eight. We consider it unnecessary to recapitulate the votes.
Judgment will be entered for respondent.
The other Justices concurred.